393 U.S. 10 (1968)
BROWN ET AL.
v.
RESOR, SECRETARY OF THE ARMY.
No. 133, Misc.
Supreme Court of United States.
Decided October 14, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Charles Morgan, Jr., Morris Brown, Benjamin E. Smith, and Melvin L. Wulf for petitioners.
Solicitor General Griswold, Assistant Attorney General Vinson, and Beatrice Rosenberg for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of Carafas v. LaVallee, 391 U.S. 234.